Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 13, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 13, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00002-CV
____________
 
IN RE MICHAEL SKADDEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 4, 2005, relator filed a Amotion for leave to file petition for
writ of habeas corpus and motion to enforce and request for emergency relief by
writ of mandamus@ in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 




Relator complains that the trial court dismissed his motion
to enforce and writ of habeas corpus, which relator had filed to gain
visitation with his minor child.  The
standards applied in a mandamus proceeding have been clearly set by the Texas
Supreme Court in Walker v. Packer, 827 S.W.2d 833 (Tex. 1992).  Mandamus is an extraordinary remedy.  Id. 
at 840.  To be entitled to the
remedy of mandamus, a relator must meet two requirements. First, relator must
show that the trial court clearly abused its discretion.  Id. at 839-40.  Second, the relator must have an inadequate
remedy by appeal.  Id.  This court has no power to issue a writ of
mandamus in the absence of these conditions. 
Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex.
1985).  Relator has not established that
he is entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 13, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.